208 Ga. 723 (1952)
69 S.E.2d 257
CRUTE
v.
CRUTE et al.
17700.
Supreme Court of Georgia.
Submitted January 17, 1952.
Decided February 12, 1952.
O. C. Hancock and D. W. Rolader, for plaintiff in error.
Marvin G. Russell, Turner Paschal, Paul Webb, Solicitor-General, and Charlie O. Murphy, contra.
HEAD, Justice.
The plaintiff filed an action for divorce. His wife filed a cross-petition asking that his petition for divorce be denied and seeking the recovery of temporary and permanent alimony. (See Crute v. Crute, post.) When the cause came on for trial before the court and a jury, it developed that the plaintiff had not responded to a notice to produce certain documents. The subsequent examination of the plaintiff by counsel and by the court resulted in the court adjudging the plaintiff in contempt of court for "trifling with the court." At the conclusion of the trial before the jury, the judge imposed a sentence requiring the plaintiff to pay a fine of $50 and serve ten days in jail. The exception is to that judgment. Held:
The judgment holding the plaintiff in contempt of court does not involve any constitutional question. There is no ruling or question involving equity. The judgment granting a total divorce between the parties is not in any manner under review by the exception to the judgment and sentence for contempt of court. The Court of Appeals, and not this court, has jurisdiction of the writ of error. Thomas v. Hubert, 208 Ga. 72 (65 S.E. 2d, 155).
Transferred to the Court of Appeals. All the Justices concur.